Citation Nr: 1231864	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right hand disorder.  

2.  Entitlement to service connection for a left hand disorder.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to a disability rating in excess of 10 percent for a left hip strain.    

5.  Entitlement to a disability rating in excess of 10 percent for a right hip strain.    

6.  Entitlement to a disability rating in excess of 10 percent for a left knee disorder.  

7.  Entitlement to a disability rating in excess of 10 percent for a right knee disorder.  

8.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis.  

9.  Entitlement to a compensable rating for disability in the right cornea.   
  
10.  Entitlement to a disability rating in excess of 30 percent for alopecia areata, facial skin problem, folliculitus.  

11.  Entitlement to an effective date earlier than December 4, 2006 for the rating increase to 30 percent for alopecia areata, facial skin problem, folliculitus.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1980.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.     

An issue regarding service connection for a dental disorder has been raised by the Veteran in a May 2012 statement received by VA.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  As such, the issue is referred to the AOJ for appropriate action.  

In the decision below, the Board will grant reopening of the claim to service connection for a right hand disorder.  The underlying claim to service connection, along with the claim to a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied the Veteran's claim for service connection for a right hand disorder.   

2.  In April 2007, the Veteran filed a claim to reopen his service connection claim for a right hand disorder, which the RO denied in the April 2008 rating decision on appeal. 

3.  VA has received new and material evidence since the December 2004 rating decision that denied the Veteran's claim to service connection for a right hand disorder.  

4.  The preponderance of the evidence of record indicates that a left hand disorder is not related to service. 

5.  The preponderance of the evidence of record indicates that hypertension is not related to service. 

6.  The Veteran indicates pain on motion with regard to his service-connected left hip strain, but the objective evidence of record indicates that the disorder is not productive of ankylosis, fracture, malunion, or nonunion of the joints, and is not productive of limitation of flexion to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.   

7.  The Veteran indicates pain on motion with regard to his service-connected right hip strain, but the objective evidence of record indicates that the disorder is not productive of ankylosis, fracture, malunion, or nonunion of the joints, and is not productive of limitation of flexion to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.   

8.  The Veteran indicates pain on motion with regard to his service-connected left knee disorder, but the objective evidence of record indicates that the Veteran's left knee has had full range of motion, has been stable without subluxation or instability, and has not had cartilage dislocation, locking, or effusion. 

9.  The Veteran indicates pain on motion with regard to his service-connected right knee disorder, but the objective evidence of record indicates that the Veteran's right knee has had full range of motion, has been stable without subluxation or instability, and has not had cartilage dislocation, locking, or effusion. 

10.  The Veteran's plantar fasciitis is not productive of severe impairment in either foot.    

11.  During the period of appeal, the Veteran has not manifested a chronic or active disability in his right eye.  

12.  During the period of appeal, the Veteran's corrected vision has been measured at 20/20 and 20/30.  

13.  The Veteran's service-connected alopecia areata and folliculitus cover less than 40 percent of his head, face, and neck, cover less than 40 percent of his entire body, does not involve systemic therapy, does not cause tissue loss or distortion or asymmetry of the Veteran's features, and is productive of only three characteristics of disfigurement.    

14.  The RO granted service connection for a skin disorder of the head and face in November 1982.  

15.  In an unappealed August 1995 rating decision, the RO denied the Veteran's claim for increased rating for his service-connected skin disorders.  

16.  On December 4, 2006, the RO received notification from the Veteran that he sought an increased rating for his service-connected skin disorders.  

17.  The evidence of record dated from December 4, 2005 to December 4, 2006 does not indicate that the Veteran's service-connected skin disorders of the head and face caused tissue loss, gross distortion or asymmetry of his features, involved at least two characteristics of disfigurement, affected at least 20 percent of his face and head, or of his entire body, or necessitated systemic therapy.    


CONCLUSIONS OF LAW

1.  A December 2004 rating decision that denied the Veteran's service connection claim for a right hand disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.200 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for a right hand disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

3.  A left hand disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

4.  Hypertension was not incurred in or aggravated by service, and is not presumed related to service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).   

5.  The criteria for a rating in excess of 10 percent for the service-connected left hip disorder have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2011). 

6.  The criteria for a rating in excess of 10 percent for the service-connected right hip disorder have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2011). 

7.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected chondromalacia of the left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5256-5263 (2011).  

8.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected chondromalacia of the right knee, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5256-5263 (2011).  

9.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected bilateral plantar fasciitis, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  

10.  The criteria for a compensable rating for the Veteran's service-connected right cornea scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.75, 4.83, 4.84, Diagnostic Codes 6000-6079 (effective prior to December 10, 2008).

11.  The criteria for a rating in excess of 30 percent, for the Veteran's service-connected skin disorders of the head and face, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (effective prior to October 23, 2008). 

12.  The criteria for an effective date earlier than December 4, 2006, for the grant of a 30 percent disability evaluation for the Veteran's service-connected skin disorder of the head and face, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011), § 4.118 Diagnostic Codes 7800, 7806 (effective prior to October 23, 2008).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of several letters sent to the Veteran between April 2007 and July 2008.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided to the Veteran prior to the April 2008 rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims, to include service treatment records (STRs), private treatment records, VA treatment records, and examination reports by QTC Medical Services, Inc. (QTC).  Moreover, the Veteran underwent VA medical examination for his claim to reopen service connection for a right hand disorder, and for his claims to increased ratings.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran was not provided VA examinations for his claims to service connection for hypertension and a left hand disorder.  The record supports that decision.  The evidence indicates that the Veteran had normal blood pressure during service, normal blood pressure for several years following service, and was diagnosed with, and treated for, hypertension many years following service.  Similarly, the record is negative for a left hand injury or disorder during service and negative for such a disorder for over 25 years following service.  Though there is competent evidence of record of current left hand arthritis and hypertension, the evidence does not indicate that either disorder was incurred during service or during the presumptive one-year period following service.  Moreover, there is no competent evidence that otherwise links these disorders to service or to a service-connected disability.  See McLendon, supra; see also 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Reopen

In August 2004, the Veteran claimed service connection for a right hand disorder.  The RO denied his claim in a December 2004 rating decision.  The Veteran did not appeal that decision so it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200. 

In April 2007, the Veteran filed a claim to reopen his claim for service connection.  See 38 C.F.R. § 3.156.  In the April 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen.     

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final decision that denied the Veteran's claim to service connection in December 2004.  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The relevant evidence of record in December 2004 consisted of STRs showing treatment for complaints of a right hand injury, VA medical evidence dated between 1982 and 2003 which is negative for a right hand disorder, and the Veteran's lay assertions that he had a right hand disorder that was caused by his in-service injury.  Based on this evidence, the RO denied the Veteran's claim to service connection, stating specifically that the record lacked evidence indicating a current disorder.  38 C.F.R. § 3.303.  Again, that December 2004 decision became final.  It is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final December 2004 rating decision.  The evidence of record submitted into the claims file since then includes private treatment records indicating that the Veteran injured his right hand in a June 2004 automobile accident, additional lay statements from the Veteran indicating that a right hand disorder relates to service, and a June 2009 report of medical examination, conducted by QTC, which notes diagnoses of right hand strain with tendonopathy and degenerative joint disease.  

This evidence is new evidence.  Moreover, the Board finds the private and VA medical evidence indicating a current right hand disorder to be material evidence.  This evidence indicates that the Veteran may have current residuals of the claimed in-service injury.  As noted by the RO in its December 2004 denial of service connection, such evidence was not of record in December 2004.  The evidence of a current disorder is now of record.  This new evidence, combined with the evidence in the STRs of a right hand injury, relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  As such, a reopening of the claim is warranted. 

Accordingly, the Veteran's claim to reopen the claim for service connection is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds additional VA medical inquiry warranted into the Veteran's claim, and finds that a medical opinion commenting on the Veteran's claim to medical nexus should be included in the record.  This issue is addressed further in the REMAND part of the decision below.   


The Claims of Service Connection

The Veteran asserts that he incurred during service a left hand disorder and hypertension.  The RO denied the Veteran's claims in the April 2008 rating decision on appeal.  For the reasons set forth below, the Board agrees with that decision.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain disorders, such as hypertension and arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With regard to the Veteran's claim to service connection for hypertension, the Board notes private medical evidence dated since 2000 indicates that the Veteran has been diagnosed with hypertension.  Moreover, VA treatment records indicate treatment for hypertension until as recent as September 2011.  

The Veteran's STRs are negative for hypertension, however.  Indeed, two separate blood pressure readings noted during service between 1977 and 1980 indicated normal blood pressure (120/70 in 1977 and 122/68 in 1979).  See 38 C.F.R. § 4.104 (2011) (hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.)  Moreover, a November 1982 VA examination report indicated normal blood pressure at 120/70.  It is not until the early 2000s, approximately 20 years after service, when medical evidence indicates either hypertension, or treatment for hypertension.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in the assessment of the claim of service connection).    

Further, there is no medical evidence of record relating the Veteran's hypertension to his active service.  The Board has considered the Veteran's lay assertions that his hypertension relates to his active service.  However, his statements are of limited probative value because, while he is competent to testify regarding symptoms he may experience, he is not competent to offer medical evidence.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

Hence, while the Board finds the Veteran competent to provide evidence regarding observable symptomatology, he is not competent or credible regarding the etiology or diagnosis of an internal cardiovascular disorder such as hypertension.  As such, the lay evidence offered by the Veteran is not persuasive.  See Routen and Layno, both supra.  

In sum, the Veteran asserts that current hypertension was incurred during service.  However, there is no competent or probative evidence of hypertension during service or in the 20 years following service.  Moreover, no medical opinion of record supports the Veteran's claim to service connection.  A service connection finding for hypertension is therefore unwarranted.    

With regard to the claim to service connection for a left hand disorder, the Board notes that the bulk of the medical evidence indicates that the Veteran does not have a current left hand disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim."); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 

None of the four separate VA QTC orthopedic examination reports of record, dated in August 2003, November 2007, June 2009, and August 2011, notes a diagnosis of a left hand disorder.  The record contains an October 2010 VA treatment record in which the Veteran reported pain and swelling in his left hand.  But the Veteran stated that the pain and swelling "recently ... went away."  Moreover, in that record, the examining physician noted no "synovial inflammation in the extremities" and did not otherwise note a left hand disorder.  The Board does note private medical evidence dated in May 2006 which indicates that the Veteran was admitted to a private hospital for left hand pain arising out of a civilian employment accident.  The record indicated that the left hand "started to hurt and swell yesterday after he worked with a tow truck."  The treating physician noted an impression of degenerative changes of the distal interphalangeal joints "most suggestive of osteoarthritis."  Nevertheless, as indicated, subsequent evidence of record does not indicate a left hand disorder.  

In any event, the Board finds service connection unwarranted for a left hand disorder because the Veteran's STRs are negative for such a disorder, as are the post-service VA and private treatment records dated until May 2006.  See Maxson, supra.   Moreover, there is no medical evidence of record indicating that a left hand disorder is related to service.  Rather, the only medical evidence addressing the issue of etiology, found in the May 2006 private record, indicates that the Veteran injured his hand in civilian employment involving a tow truck.   

The Board has assessed the Veteran's claim to service connection for a left hand disorder, but, again, his lay assertion is of limited probative value.  Though he is competent to report such observable symptoms as pain and limitation in his hand, he is not competent to determine whether he has a current orthopedic, neurological, or musculoskeletal disorder of the hand, or whether such a disorder is related to service that ended in 1980.  

As such, the preponderance of the evidence is against the Veteran's claims to service connection for hypertension and a left hand disorder.  See Alemany, supra.  The appeals must therefore be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, supra.  


The Claims for Increased Rating

The Veteran claims increased ratings for a bilateral hip disorder, a bilateral knee disorder, bilateral plantar fasciitis, a right eye disorder, and skin disorders of the head and face.  The Veteran has been service connected for the skin and eye disorders since November 1982, and was service connected for the hip, knee, and foot disorders in October 2003.  The RO indicates that, in December 2006, the Veteran claimed increased ratings for each of these disorders.  The RO adjudicated the claims for increased rating in the April 2008 rating decision on appeal.  

In the decision below, the Board will assess the evidence of record to determine whether higher evaluations have been warranted at any time since December 4, 2005, one year prior to the Veteran's claims for increased rating.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2011); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

The relevant evidence of record consists of lay statements, private and VA treatment records, and reports of VA medical examination conducted by QTC.  In claims for disability compensation, VA adjudicators are directed to assess both medical and lay evidence.  See Layno and Barr, both supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson, supra.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

The Board will address the Veteran's claims for increased rating separately below. 

      Hips

The Veteran has been rated as 10 percent disabled in each hip effective May 8, 2003.  Disorders of the hips are rated under Diagnostic Code (DC) 5250 through DC 5255 of 38 C.F.R. § 4.71a.  

Under DC 5250, favorable ankylosis in flexion at an angle between 20 and 40 degrees with slight adduction or abduction warrants assignment of a 60 percent evaluation.  Intermediate unfavorable ankylosis warrants assignment of a 70 percent evaluation.  Assignment of a 90 percent evaluation, the highest rating for unfavorable ankylosis of the hip, is contemplated for extremely unfavorable ankylosis, in which the foot does not reach the ground, and crutches are necessary. 

Under DC 5251, limitation of extension of the thigh to 5 degrees warrants the assignment of a 10 percent evaluation. 

Under DC 5252, a noncompensable disability evaluation is assigned for flexion of the thigh greater than 45 degrees and a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher disability evaluation - 20 percent - there must be limitation of flexion to 30 degrees.  For a 30 percent evaluation, there must be limitation of flexion to 20 degrees. 

Under DC 5253, a 10 percent evaluation is warranted where there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees, or there is limitation of abduction and cannot cross legs.  Where there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.   

Under Diagnostic Code 5254, an 80 percent evaluation is warranted for hip, flail joint. 

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent rating is assigned for fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace.  Finally, an 80 percent rating is warranted for fracture of femur shaft or anatomical neck with nonunion and loose motion.  See 38 C.F.R. 
§ 4.71a . 

In this matter, the medical evidence of record addressing the Veteran's hips and upper leg consists of private and VA treatment records dated since December 2005, QTC reports dated in November 2007 and August 2011, and the Veteran's lay statements noted in the QTC reports.  This evidence does not indicate any bone abnormality such as ankylosis, fracture, malunion, or nonunion of the joints.  As such, DCs 5250, 5254, and 5255 will not form the basis for an increase here.  As detailed further below, the evidence does indicate limitation of motion due to hip strain.  The Board will therefore consult DCs 5251, 5252, and 5253.  

The Veteran has already been rated as 10 percent disabled during the appeal period.  The Board will focus on whether ratings in excess of that amount are warranted.  The maximum rating under DC 5251 is 10 percent, so that DC will not form the basis for increase.  Under DC 5252, a 20 percent rating is warranted for limitation of flexion to 30 degrees while, under DC 5253, a 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.   

The private and VA treatment records dated after December 2005 note the Veteran's complaints of pain and limitation in his hips.  But none of these records provides information regarding range of motion measurements.  The QTC reports dated in November 2007 and August 2011 do provide such information.  

The November 2007 QTC examiner noted the Veteran's complaints of weakness, stiffness, numbness, and constant pain.  The Veteran denied swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  On examination, the examiner noted equal leg length.  The examiner noted no signs of abnormal weight bearing on the feet.  She described the gait and posture as normal.  She noted no edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  She found full and normal range of motion in the hips (125 degrees flexion, 30 degrees extension, 25 degrees adduction, 45 degrees abduction, 60 degrees external rotation, and 40 degrees internal rotation).  The examiner found that pain, fatigue, weakness, lack of endurance, and incoordination did not additionally limit range of motion after repetitive use.  The examiner also stated that x-ray evidence indicated normal hip joints.  The examiner diagnosed the Veteran with bilateral hip strain.     

The August 2011 QTC examiner noted the Veteran's complaints of weakness, stiffness, swelling, flare ups, heat, giving way, lack of endurance, tenderness, and pain.  The Veteran denied redness, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The examiner noted a normal posture but an antalgic gait, which the Veteran claimed was due in part to hip pain.  The examiner noted equal leg length, no signs of abnormal weight bearing on the feet or shoes.  She noted no edema, instability, ankylosis, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  She noted no tenderness on the right side, but some on the left side.  On range of motion testing, the examiner noted full and normal range of motion on the right side without any additional degree of limitation caused by pain.  On the left side, the examiner noted some limited motion.  She noted 100 degrees flexion, 15 degrees extension, 20 degrees adduction, 20 degrees abduction, 0 degrees external rotation, and 20 degrees internal rotation.  The examiner indication no additional limitation due to pain in the left hip area.  

Based on this evidence, the Board finds a rating in excess of 10 percent unwarranted during the appeal period for either hip.  For a higher rating under DC 5252, the evidence must indicate limitation of flexion to 30 degrees.  But the most limitation of flexion noted in the reports is the 100 degrees found in the left hip during the August 2011 examination.  For a higher rating under DC 5253 abduction must be limited to less than 10 degrees.  But the evidence clearly shows abduction beyond that.  The least abduction is the 20 degrees noted in the left hip by the August 2011 examiner.  See 38 C.F.R. § 4.71a.  

The QTC examination reports noted the Veteran's complaints of pain, weakness, lack of endurance, fatigability, and flare ups.  But each report indicated that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neither report indicated that the Veteran's claimed symptoms limited his range of motion to such an extent that increased ratings would be warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

	Knees

The Veteran has been rated as 10 percent disabled for chondromalacia in each knee, effective May 8, 2003.  The RO has rated the Veteran's disorders under the hyphenated DC 5099-5019 of 38 C.F.R. § 4.71a.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  As chondromalacia is not listed under the code, the RO found DC 5019, which addresses bursitis, as the most analogous DC to the Veteran's service-connected knee disabilities.  

The code guides the Board to evaluate a disorder rated under DC 5019 as degenerative arthritis under DC 5003.  Under DC 5003, arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

The Board also notes that it has reviewed the knee-specific DCs as well.  Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. 
§ 4.71a (2011).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability, and authorizes a 10 percent rating for slight symptoms, a 20 percent rating for moderate symptoms, and a 30 percent rating for severe symptoms.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  This code authorizes a sole 20 percent rating.  A sole 10 percent rating is authorized under DC 5259 for the surgical removal of semilunar cartilage, symptomatic.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5260 authorizes ratings from 0 to 30 percent for limitation of flexion beginning at 60 degrees, while DC 5261 authorizes ratings from 0 to 50 percent for limitation of extension beginning at 10 degrees.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  DC 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.  

As the Veteran's 10 percent ratings are based on DCs 5003 and 5019, the Board will assess the evidence to determine whether higher ratings, or separate ratings, would be warranted under the knee-specific DCs (5256 through 5263).  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

The medical evidence addressing the Veteran's knees consists of private and VA treatment records dated since December 2005, QTC reports dated in November 2007 and August 2011, the Veteran's lay statements noted in the QTC reports, and a lay statement from the Veteran's helper, received in May 2007.  

The private and VA treatment records dated after December 2005 note the Veteran's complaints of pain and limitation in his knees.  But none of these records provides additional diagnoses or information regarding range of motion measurements.  

The May 2007 lay statement from the Veteran's helper noted the Veteran's inability to use his right leg, noted right leg swelling, and described the Veteran as not being "able to work."   

The November 2007 QTC examiner noted the Veteran's complaints of constant pain, weakness, stiffness, swelling, occasional giving way, and fluid retention that must be removed.  The Veteran denied heat, redness, lack of endurance, locking, fatigability, and dislocation.  On examination, the QTC examiner noted large callosities on each knee, but no edema, effusion, weakness, tenderness, redness, heat, guarding of movement, subluxation, locking pain, crepitus, or genu recurvatim.  The examiner noted full and normal range of motion of 140 degrees flexion and 0 degrees extension.  The examiner found no limited movement associated with pain.  The examiner found within normal limits the Veteran's knee ligaments and mensci.  The examiner stated that x-ray evidence indicated normal knees.      

The August 2011 QTC examiner noted the Veteran's complaints of weakness, stiffness, swelling, heat, redness, giving way, flare ups, lack of endurance, locking, tenderness, pain, and difficulty walking and running.  The Veteran denied fatigability, deformity, drainage, effusion, subluxation, or dislocation.  On examination, the examiner noted right knee edema, tenderness, and guarding of movement, but no right knee instability, subluxation, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage.  On the left side, the examiner noted no edema, instability, abnormal movements, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation.  The examiner noted crepitus with both knees, but no ankylosis, locking pain, or genu recurvatim.  On range of motion testing the examiner noted bilateral flexion of 90 degrees without pain, and bilateral extension without pain to less than 0 degrees.  The examiner noted no additional loss of motion due to pain, or due to repetition.  The examiner found the Veteran's knee ligaments and menisci to be normal.       

Based on the evidence of record dated since December 2005, the Board finds a rating in excess of 10 percent, or a separate rating, unwarranted for either knee.  For an increase under DC 5256, the evidence must show ankylosis.  There is no evidence of such in the record here.  For an increase under DC 5257, there must be evidence of recurrent subluxation or lateral instability.  Neither the lay nor the medical evidence indicates either in the Veteran's knees.  A rating under DC 5258 is unwarranted because, though the evidence clearly shows pain on motion in the knees, the evidence indicates no locking and effusion into the joint along with the pain.  Under DC 5259, the maximum authorized rating is 10 percent for symptoms associated with removal of semilunar cartilage.  As the Veteran has already been rated as 10 percent disabled, this provision would not form the basis for an increase.  Moreover, a separate rating under DC 5259 would be unwarranted because there is no evidence of record of removal of cartilage.  

Under DC 5260, a rating in excess of 10 percent is warranted for flexion limited to 30 degrees.  The evidence shows that the Veteran's pain-free range of motion in each knee has been noncompensable - at least 90 degrees.  Under DC 5261, extension limited to 15 degrees warrants a rating over 10 percent.  But here, the evidence shows knee extension as full at 0 or fewer degrees, which is noncompensable.  For an increased rating under DC 5262, the evidence must show impairment of the tibia and fibula.  The Board found no evidence of tibia-fibula impairment.  And an increase is not warranted under DC 5263 as the record indicates that the Veteran does not have genu recurvatum.  

With regard to both knees, the QTC examination reports noted the Veteran's complaints of pain, weakness, lack of endurance, fatigability, and flare ups.  But each report indicated that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neither report indicated that the Veteran's claimed symptoms limited his range of motion to such an extent that increased ratings would be warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

In sum, ratings in excess of 10 percent for the Veteran's knee disabilities are not warranted.  The Veteran has been compensated for his chondromalacia under DCs 5003 and 5019 for the pain associated with movement.  A higher or separate rating based on the knee-specific DCs is not warranted.  38 C.F.R. § 4.71a, DCs 5256-5263.    

	Plantar Fasciitis 

The Veteran has been rated as 10 percent disabled for bilateral plantar fasciitis, effective May 8, 2003.  The RO has rated the Veteran's disorders under the hyphenated DC 5299-5276 of 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27.  As plantar fasciitis is not listed under the code, the RO found DC 5276, which addresses pes planus, as the most analogous DC to the Veteran's service-connected foot disabilities.  

Under DC 5276, a 10 percent rating is warranted for moderate impairment, either unilateral or bilateral, involving weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  Severe impairment, which is indicated by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent rating for unilateral disability, and a 30 percent rating for bilateral disability.  Pronounced disability, indicated by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating for unilateral disability, and a 50 percent rating for bilateral disability.  

As with the Veteran's hip and knee disorders, the relevant evidence for this claim consists of private and VA treatment records dated since December 2005, QTC reports dated in November 2007 and August 2011, and the Veteran's lay statements noted in the medical records and reports.  The private and VA treatment records dated after December 2005 note the Veteran's complaints of pain and limitation in his feet, but do not include detailed information relevant to the rating analysis under DC 5276.  Such evidence is located in the two QTC examination reports.  

The November 2007 QTC examiner noted the Veteran's complaints of constant pain from his arch to his toes bilaterally, weakness, stiffness, swelling, and fatigue.  She noted the Veteran's claims to difficulty walking and standing due to his foot pain.  On examination, the examiner noted no signs of abnormal weight bearing, and normal posture and gait.  The examiner noted full and normal range of motion in the ankle of 20 degrees dorsiflexion and 45 degrees plantar flexion, and noted no additional limitation caused by pain.  The examiner noted no evidence of malunion of joints or bones in the feet or ankle areas.  The examiner noted no evidence of pain, tenderness, weakness, edema, atrophy, or disturbed circulation.  The examiner noted active range of motion in the metatarsophalangeal joint of each great toe.  The examiner noted pes planus, and slight tenderness on palpation on the plantar surface of each foot.  But the examiner noted no structural deformity besides the pes planus.  

For each foot, the examiner noted no valgus, no forefoot/midfoot malalignment, no deformity such as inward rotation of the superior portion of the os cacis, medial tilting of the upper border of the talus, marked pronation, or eversion of the whole foot.  The examiner noted good alignment in each Achilles tendon.  On either foot, the examiner noted no signs of dropped forefoot or marked varus deformity.  Dorsiflexion of the toes did not produce pain, and palpation of the metatarsal heads did not produce tenderness.  Further, the examiner noted no hammertoes, Morton's Metatarsalgia, hallux valgus, or hallus rigidus.  The examiner noted x-ray evidence which showed on the right foot a small posterior plantar calcaneal spur, but an otherwise normal right foot, and a left foot that was within normal limits.  

The August 2011 examiner noted the Veteran's complaints of constant bilateral foot pain with weakness, stiffness, and fatigue.  This examiner noted an antalgic gait due to knee and hip pain, but noted normal posture, and no evidence of abnormal weight bearing.  On examination, the examiner noted the Veteran's complaints of tenderness, but noted no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, or ankylosis.  The examiner noted that range of motion testing of the ankles indicated some limitation of motion with pain-free dorsiflexion of 0 to 10 degrees, and plantar flexion of 0 to 20 degrees.  The examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The August 2011 examiner indicated that examination of the feet and toes revealed no tenderness on palpation, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  The examiner noted active motion in the metatarsophalangeal joint in both great toes.  On non-weight bearing testing and weight bearing testing, the alignment of the Achilles tendon on each foot was normal.  The examiner noted no pes planus, pes cavus, hammertoes, hallux valgus, hallux rigidus, or Morton's Metatarsalgia.  The examiner indicated that the Veteran used no support for his shoes.  Finally, the examiner noted a nontender bunion on the right 1st toe.  On x-ray examination, the examiner noted degenerative joint disease in the Veteran's right 1st MTP, and normal result for the left foot.  

Based on the evidence of record dated since December 2005, the Board finds a rating in excess of 10 percent unwarranted for the Veteran's bilateral plantar fasciitis.  For the next-highest rating of 20 percent under DC 5276, the evidence must show severe impairment in either foot.  To show severe impairment, the evidence must show clear objective evidence of structural foot impairment such as marked deformity, and accompanying evidence such as swelling and callosities.  38 C.F.R. § 4.71a, DC 5276.  As the two QTC examination reports indicated, however, foot examination did not reveal evidence of significant disability.  Each examiner reported the Veteran's complaints of pain and mild tenderness on palpation on the bottom of the feet.  Though the November 2007 examiner found full and normal range of motion in the ankles, the August 2011 examiner did note some limitation of motion in the ankles.  The examination reports indicated a nonservice-connected bunion and some degenerative joint disease on a toe on the right foot.   

However, the examinations showed no objective evidence of severe impairment in either foot.  Each examiner clearly found no signs of abnormal weight bearing, no evidence of malunion of the joints or bones in the feet or ankle areas, no evidence of weakness, edema, atrophy, or disturbed circulation, no structural deformity besides pes planus, no valgus, no forefoot/midfoot malalignment, no deformity such as inward rotation of the superior portion or of the os cacis, no deformity such as medial tilting of the upper border of the talus, no marked pronation, and no eversion of the whole foot.  Each examiner noted good alignment in each Achilles tendon.  Each examiner indicated no signs of dropped forefoot or marked varus deformity.  As such, a rating in excess of the 10 percent the Veteran has received during the appeal period for moderate impairment is unwarranted for bilateral plantar fasciitis.  

	Eye Disorder

In a November 1982 rating decision, the Veteran was awarded service connection for residuals of a right eye injury - a corneal scar - under DC 6009 of 38 C.F.R. § 4.84a.  The Veteran received a noncompensable rating in that decision, which the RO continued in the April 2008 rating decision on appeal.    

In assessing the relevant rating criteria to determine whether a compensable rating is warranted in this matter, the Board notes that, during the course of the appeal, VA issued changes with respect to the criteria for rating eye disabilities.  Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543-66554 (2008).  However, those changes only apply to claims for benefits received by VA on or after December 10, 2008.  (Codified as revised 38 C.F.R. §§ 4.75 - 4.79, Diagnostic Codes 6000 - 6091 (2009)).  Because the Veteran's claim for increased rating was received in December 2006, the older criteria delineated below will apply here, rather than the regulatory changes. 

Under the relevant rating criteria, an eye disability, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009.  

The DCs 6061 to 6079 provide for rating impairment of central visual acuity from noncompensable to 100 percent.  Table V provides for the relevant percentage evaluation, which, as explained in 38 C.F.R. § 4.83a, is determined by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  

The best distant vision obtainable after best correction by glasses will be the basis of rating for visual acuity.  38 C.F.R. § 4.75.  A compensable rating for loss of visual acuity requires that corrected vision at least be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The gradation in the ratings increase in 10-percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for vision acuity of 5/200 in each eye.  See 38 C.F.R. § 4.84(a).  

The evidence of record dated since the Veteran's December 2006 claim for increased rating is found in the QTC examination reports, certain VA treatment records, and in lay statements from the Veteran noted in medical records and reports.  As detailed further below, this evidence indicates that the Veteran does not have a symptomatic eye disability, or active pathology involving the service-connected scar on his right cornea.  

The November 2007 QTC examiner noted the Veteran's complaints of blurry and distorted vision, watery eyes, and poor night vision.  The Veteran denied pain, enlarged images, redness, swelling, discharge, incapacitation, or active treatment for his disorder.  On examination, the examiner noted a small cornea opacity at the right eye.  The examiner noted no evidence of congestive/inflammatory glaucoma, keratoconus, diplopia, enucleation, or nystagmus.  The examiner stated that measurement of intraocular pressure produced results within normal limits.  The examiner also indicated normal results from external examination, slit lamp examination, and dilated fundus examination.  The examiner noted uncorrected vision in each eye as 20/80, with corrected vision of 20/20 in each eye.  In closing his report, the examiner noted the Veteran's complaints of blurry distance vision.  But the examiner did not attribute the loss of acuity to the diagnosed 2mm hairline linear opacity on the right cornea, which he characterized as "clinically insignificant causing no visual symptoms."  Rather, the examiner attributed the loss of vision to "under corrected refractive error of myopia and astigmatism" and indicated that the Veteran needed an updated prescription for glasses.   

The August 2011 QTC examiner noted the Veteran's complaints of redness and excessive tearing.  The Veteran denied pain, distorted vision, enlarged images, swelling, discharge, glare, haloes, floaters, sensitivity to light, blurred vision, incapacitating episodes, and treatment for his disorder.  On examination, the examiner noted corneal scarring on the right eye of 3mm.  The examination indicated no keratoconus, pterygium, diplopia, cataracts, retinopathy, enucleation, nystagmus, or conjunctivitis.  The examination indicated normal results from intraocular pressure testing.  Examination of the Veteran's vessels, maculas, and lenses was normal.  The examiner found normal results from confrontation testing, and from slip lamp examination, which noted the corneal scar on the right eye.   

The examiner noted uncorrected distance vision in the right eye of 20/50, with corrected distance vision of 20/25.  He noted uncorrected near vision on the right eye of 20/80, with corrected near vision of 20/30.  In the left eye, the examiner noted uncorrected distance vision of 20/40 corrected at 20/25, and uncorrected near vision in the left eye of 20/60, corrected at 20/30.  The examiner characterized the Veteran's vision as normal.     

But the August 2011 examiner indicated that testing did reveal other disorders besides the service-connected right corneal scar.  The examiner noted abnormal results from optic nerve examination with enlarged cups in both eyes, and the examiner found evidence of open angle glaucoma in both eyes.  

In the conclusion of his report, the examiner stated that the Veteran's right corneal scar and opacification was asymptomatic and did not affect his vision.  The examiner stated that the scar had "no impairment" on the Veteran's ability to perform physical or sedentary activities of employment.  The examiner indicated that the open angle glaucoma of both eyes, and the reduced visual field and cupping of the nerves, did not affect his usual occupation or his daily activities.   

The private treatment records are negative for symptoms associated with the right eye disorder, while VA treatment records dated in April 2010 and June 2011 address the Veteran's eyes.  The April 2010 records note results of the Veteran's annual eye examination.  These records did not indicate an eye disorder, and indicated corrected 20/20 vision.  The June 2011 record notes the Veteran's complaints of dryness in his eyes.  

As for lay statements of record, the Veteran indicated in his April 2009 substantive appeal that he needs eye glasses to drive a vehicle.   

Based on this evidence, the Board finds a compensable rating unwarranted under DC 6009, which compensates "unhealed" eye injuries.  The evidence dated between 2007 and 2011 clearly demonstrates that the Veteran's right eye injury has healed, and is not currently productive of disabling symptoms, to include compensable impaired vision.  Indeed, under DC 6079 Table V of 38 C.F.R. § 4.84a, the Veteran's corrected 20/20 vision (noted in the November 2007 report and April 2010 treatment records) and corrected 20/30 vision (noted in the August 2011 report) would warrant a noncompensable rating.  

The Board recognizes that the August 2011 QTC examiner noted evidence of glaucoma in the Veteran's eyes, and noted other possible eye disorders as well.  The Board has not considered these other disorders, however.  The Veteran is service connected solely for the asymptomatic right eye corneal scar.  
  
      Skin 

On December 4, 2006, the Veteran claimed entitlement to an increased rating for service-connected skin disorders (alopecia areata and folliculitus barbae) of the face and head, which had been rated as 10 percent disabling.  In the April 2008 rating decision on appeal, the RO assigned a 30 percent rating under DC 7800 of 38 C.F.R. § 4.118, effective the date of his claim for increased rating.  The Veteran contends that a higher disability rating should have been assigned, and that the increase from 10 percent to 30 percent should be effective earlier than December 4, 2006.     

Skin disorders are rated under 38 C.F.R. § 4.118.   The criteria for evaluating the residual stasis ulceration scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  The revisions were specifically limited to claims filed on or after October 23, 2008.  As the Veteran's claim for increase was filed in December 2006, the revised schedular rating criteria are not applicable in this decision.  Those in effect prior to October 23, 2008, must be applied.

Under the relevant version of DC 7800, skin disorders resulting in disfigurement of the head, face, or neck are rated.  Ratings of 10, 30, 50, and 80 percent are authorized under that provision.  A 10 percent rating is warranted for one characteristic of disfigurement, a 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 50 percent rating is warranted where evidence shows visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118  are the following:  (1) Scar five or more inches (13 or more centimeters (cm.)) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of the scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.  
 
The Board has also assessed DC 7806, which addresses skin disorders such as dermatitis and eczema.  In the April 2008 rating decision that increased the Veteran's evaluation to 30 percent, the RO relied on DC 7806.  Under this provision, compensable ratings of 10, 30, and 60 percent are authorized.  A 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period; and a noncompensable.  A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
  
The relevant evidence for this claim consists of private and VA treatment records dated since December 2005, QTC reports dated in November 2007 and August 2011, and the lay statements of record noted in the medical reports.  

The private and VA treatment records are negative for evidence regarding the Veteran's claim for increase for his skin disorders.      

The November 2007 QTC report addressed alopecia areata and folliculitus barbae.  With regard to the alopecia areata, the examiner noted the Veteran's complaints of intermittent itching on his head, with 3 attacks lasting 3 days in the past year.  The Veteran denied exudation, ulcer formation, shedding, or crusting.  The Veteran indicated no treatment in the previous 12 months.  With regard to the folliculitus barbae, the examiner noted the Veteran's complaints of constant itching on his face, with attacks occurring monthly and lasting 12 days.  The examiner indicated use of skin cleaner regularly in the past year.  The Veteran indicated shedding, but no exudation, ulcer formation, or crusting.  

On examination, the examiner noted a level scar on the back of the head, with hair loss, measuring 1cm by 1cm.  The examiner noted no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  With regard to the folliculitus barbae on the face, the examiner noted disfigurement, hyperpigmentation of more than six square inches, abnormal texture of more than six square inches.  The examiner indicated that this skin problem covered 30 percent of the Veteran's face, and 2 percent of the entire body.  The examiner noted no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion associated with folliculitus barbae.  The examiner found neither disorder to be systemic, or associated with a nervous disorder.  

In closing her report, the examiner indicated that the Veteran's alopecia areata caused a subjectively bald area on his head, and objectively small area of hair loss, and indicated that the Veteran's folliculitus barbae, the sole disorder on his face, was caused by shaving, and manifested objective evidence of nodules in the beard area.   

The August 2011 QTC examiner noted the Veteran's complaints of constant itching and crusting caused by the folliculitus and alopecia areata, and that the Veteran denied exudation, ulcer formation, and shedding associated with these disorders.  The Veteran indicated "UVB, intensive light therapy, PUVA or electron beam therapy" for these disorders in the past, but indicated no treatment in the previous 12 months.  

On examination of the alopecia areata, the examiner noted skin lesion coverage of seven percent of the exposed area of the head, and coverage of one percent of the body.  The examiner noted no acne, chloracne, scarring, ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The examiner found the alopecia areata unrelated to a systemic or nervous disorder.   

On examination of the folliculitus, the examiner indicated that the Veteran had pseudofolliculitus rather than folliculitus barbae.  The examiner described the disorder as causing hyperpigmentation and abnormal texture of more than six square inches, and stated that the disorder covered 13 percent of the head, but only two percent of the whole body.  The examiner noted no acne, chloracne, scarring, ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  In closing her report, the examiner noted subjective and objective evidence of hair loss, and objective evidence of ingrown hairs on the face and neck, hyperpigmentation, and papules.     

Based on the evidence of record dated since December 2005, the Board finds a rating in excess of 30 percent unwarranted for the skin disorders on the Veteran's head and face.  

For the next-highest rating of 50 percent under DC 7800, the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or at least four characteristics of disfigurement.  The evidence in this matter does not indicate tissue loss, gross distortion of features, or asymmetry of features.  The evidence indicates irritation of the skin on the head and face.  Moreover, though the evidence indicates three characteristics of disfigurement - a scar on the back of the head noted by the November 2007 examiner, and hyperpigmented skin exceeding six square inches, and abnormal skin texture exceeding six square inches noted by both examiners - the evidence does not support a finding that the Veteran's disorders result in at least four characteristics of disfigurement.  As such, a 50 percent rating is unwarranted under DC 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800.

For an increase to the next-highest rating of 60 percent under DC 7806, the evidence must show that more than 40 percent of the Veteran's entire body has been affected by his alopecia areata and his folliculitus, more than 40 percent of his head, face, and neck has been affected, or that his disorders have required constant or near-constant systemic therapy during the previous 12-month period.  As indicated by the two QTC reports, less than 40 percent of the Veteran's head, face, and neck are affected - the November 2007 examiner found 30 percent of the Veteran's face affected, and only 2 percent of the entire body affected, while the August 2011 examiner found 13 percent of the head affected, but only two percent of the whole body affected.  Moreover, neither examiner indicated that the Veteran was undergoing systemic therapy.  The Board notes that none of the VA and private treatment records indicates such therapy either.  As such, a 60 percent rating is unwarranted under DC 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

 
      Extraschedular Considerations

The Board has considered whether higher ratings should be considered on an extraschedular basis for the Veteran's service-connected hip, knee, foot, eye, and skin disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under each of the DCs addressed in this decision.  But none of the Veteran's disabilities is productive of the manifestations that would warrant the higher ratings.  As such, the available schedular evaluations for the disabilities at issue are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


      Earlier Effective Date 

As indicated, the Veteran has asserted that an effective date earlier than December 4, 2006 should be assigned for the increase in rating to 30 percent for his skin disorders (granted in the April 2008 rating decision on appeal).  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In this matter, the Veteran was originally granted service connection for his skin disorders in November 1982.  He subsequently filed several claims for increased rating, the most recent of which was denied in an unappealed August 1995 rating decision.  As the Veteran did not appeal that decision, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The claim for increased rating addressed in the rating decision on appeal was filed on December 4, 2006.  As that claim is "later" than any date on which entitlement to an increased rating may have arisen, December 4, 2006 is the proper effective date under the general rule noted under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400. 

The Board has reviewed whether an exception to the general rule applies here.  In claims for increased disability ratings for service-connected disorders, the appropriate effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[.]"  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2).  

As indicated by the evidence detailed earlier, however, this exception to the general rule cannot be utilized to award an effective date earlier than December 4, 2006 for the increased rating to 30 percent.  That is because the record contains no lay or medical evidence dated between December 4, 2005 and December 4, 2006 that approximates the criteria for ratings in excess of 10 percent under either DC 7800 or DC 7806.  No evidence of record dated during this period indicates that the skin disorders of the head and face caused tissue loss, gross distortion or asymmetry of the features, involved at least two characteristics of disfigurement, affected at least 20 percent of his face and head or of his entire body, or necessitated systemic therapy.  The only evidence dated during this period is found in VA and private treatment records.  As indicated earlier, these records are silent regarding the Veteran's skin disorders.  As such, an effective date earlier than December 4, 2006 is not warranted for the rating increase to 30 percent for the Veteran's service-connected skin disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806.

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


(CONTINUED ON THE NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim for service connection for a right hand disorder is reopened; to this extent, the appeal is allowed. 

Entitlement to service connection for a left hand disorder is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's left hip disability is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's right hip disability is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's left knee disability is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's right knee disability is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's plantar fasciitis is denied.  

Entitlement to a compensable rating for a scar on the right cornea is denied.  

Entitlement to a rating in excess of 30 percent for alopecia areata and folliculitus is denied.    

Entitlement to an effective date earlier than December 4, 2006 for the increase in rating to 30 percent for alopecia areata and folliculitus is denied.    

REMAND

As indicated, new and material evidence been received by VA to reopen the Veteran's service connection claim for a right hand disorder.  The Board finds additional medical inquiry warranted into whether that disorder relates to the documented injury the Veteran sustained to his right hand during service.  

With regard to the Veteran's claim to a TDIU, the Board finds remand warranted because that issue is inextricably intertwined with the service connection claim for a right hand disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Remand for the claim to a TDIU is also warranted for additional medical inquiry.  The August 2011 QTC examination report regarding the skin and orthopedic disabilities did not adequately address whether the Veteran's service-connected disorders render him unemployable under VA guidelines.  The RO's examination request indicated that the examiner should indicate whether the Veteran's service-connected disabilities render him unable to secure or maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  While the examiner discussed physical impacts, the examiner did not address sedentary employment and did not render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.321, 4.16 (2011).  

The Veteran does not currently meet the percentage requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) (2011).  VA policy; however, is to provide TDIU in all cases where service connected disabilities render a Veteran unemployable. 38 C.F.R. § 4.16(b) (2011).  The Board cannot consider entitlement to TDIU in the first instance.  When there is evidence of unemployability due to service connected disabilities that do not meet the percentage requirements, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service.  Bowling v Principi, 15 Vet. App. 1 (2001).  If the Veteran does not meet the percentage requirements for TDIU, the claim must be referred to VA's Director of Compensation and Pension (C&P) for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all relevant VA treatment records dated from September 2011 to the present, or any outstanding private treatment records.  Any such records should then be associated with the claims folder. 

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the etiology, nature, and severity of his right hand disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full. 

The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder at issue had its onset in service or is otherwise related to service.  In doing so, the examiner should fully discuss the treatment the Veteran underwent in service for a right hand injury.  

3.  The RO should refer the case to the August 2011 VA QTC examiner, or other appropriate VA examiner for a supplemental medical opinion to determine the effect of the Veteran's service-connected disabilities on his employability.  The claims file should be reviewed, and the examiner should provide an express opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

4.  If the Veteran does not meet the percentage requirements for TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b). 

5.  Thereafter, the issues on appeal should be readjudicated on the merits, to include a review of the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


